I concur in the judgment. The ruling of the court seems to be based upon a supposed distinction between this case and Ex parteWilliams, 116 Cal. 512, [48 P. 499]. I do not, however, see that there is any substantial difference between the orders in the two cases. I think that too strict a rule of construction was applied in the Williams case and I should prefer to have the court expressly overrule that case rather than attempt to distinguish it upon insufficient grounds.
Angellotti, J., concurred. *Page 390